IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: J.H.R., A MINOR       : No. 231 EAL 2017
                                          :
                                          :
PETITION OF: B.R., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN THE INTEREST OF: T.L., III, A MINOR    : No. 232 EAL 2017
                                          :
                                          :
PETITION OF: B.R., MOTHER                 : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of June, 2017, the Petition for Allowance of Appeal is

DENIED.